Citation Nr: 1449318	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-02 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1976 to November 1976 and May 1977 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for right ear hearing loss and continued and confirmed the prior denial of service connection for left ear hearing loss. 

The Board observes that, in his substantive appeal (VA Form 9), received in February 2012, the Veteran checked the box indicating that he wanted to appear at a Board hearing by live videoconference, and it was indicated that the Veteran also desired a DRO hearing.  In an August 2012 correspondence, the RO notified the Veteran that a hearing is scheduled for September 4, 2012.  The Veteran requested a postponement of the schedule hearing pending the outcome of the new audiological examination.  In April 2013, the Veteran indicated that he waived his hearing request and asked that his appeal be forwarded to the Board.  According to a May 2013 Report of General Information, the Veteran further clarified that "if there [was] a video hearing holding up his appeal to please cancel the hearing, and move it forward to the appeals team/BVA to just make a decision already so that he [could] take whatever steps necessary once a decision ha[d] been made."  The Board finds that the Veteran has withdrawn his request for DRO and Board hearings.  38 C.F.R. § 20.704(e) (2013).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files. A review of the documents in Virtual VA reveals a December 2013 Informal Hearing Presentation submitted by the Veteran's representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  A January 2009 rating decision denied the Veteran's claim of entitlement to service connection for left ear hearing loss. 

2.  The evidence received subsequent to the January 2009 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for left ear hearing loss.

3.  The Veteran is not shown to have right ear hearing loss for VA purposes at present.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistant Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  

In a November 2009 VCAA letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The November 2009 VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The November 2009 VCAA letter complies with Kent.  Thus, the Board finds that the duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claims.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment records and VA examination reports.  

Also, the Veteran was afforded several VA examinations in March 2010 and September 2012.  The Veteran disagreed with the results of a June 2010 VA audiology consult he underwent.  The September 2012 VA examination was sought in response to these concerns.  While the Veteran's representative requested remand for an independent audiological examination performed by a private fee-basis examiner, the Board finds that such an examination is not necessary in this case.  It appears from the Informal Hearing Presentation that the representative is concerned that each hearing loss was deemed invalid and therefore, the examiner is unable to provide a medical opinion or rationale.  As discussed below, the March 2010, June 2010, and September 2012 examinations were all conducted by a different VA examiner.  Moreover, none of the prior VA examinations indicated that the invalid results were due to the equipment calibrations or other problems, or to a failure in testing protocol.  Given the absence of any indication that something other the Veteran's own efforts are responsible for the invalid test results, the Board finds that the VA's duty to assist him has been fulfilled, and that he is not entitled to another VA examination, or to one by an independent examiner.  

The Board finds that the VA audiological examinations in the record are adequate for the purposes of determining the claims decided therein.  The examiners reviewed the claims folder or otherwise had knowledge of the relevant facts pertaining to the Veteran's medical history and they included a detailed discussion of the pertinent evidence.  The opinions provided explained the reasons and bases for the conclusions.  For these reasons, the Board concludes that the VA examinations in this case provide an adequate basis for a decision. 

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



New and Material Evidence- Left Ear Hearing Loss

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for left ear hearing loss.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.  

The RO initially denied the Veteran's claim for service connection for left ear hearing loss in a September 2007 rating decision on the basis that the Veteran did not have a hearing impairment for VA purposes under 38 C.F.R. § 3.385 (2013).  The evidence of record at the time consisted of the Veteran's service treatment records and a March 2007 VA examination report.  The RO held that the service treatment records showed complaints of hearing loss, but the audiological examination at the time was normal. Therefore, service connection may not be established for left ear hearing loss because the auditory threshold results found hearing within normal limits.  In an April 2008 rating decision, the RO reopened the claim but denied the claim on the merits. 

In August 2008, the Veteran submitted a request to reevaluate his previously denied claim for service connection.  The Veteran claimed that his service medical records from May 1977 to October 1984 have been lost in service.  In addition, the Veteran provided an additional post-service VA audiology assessment conducted in August 2008 which diagnosed the Veteran with mild to moderate sensorineural hearing loss consistent with noise exposure.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Here, the Veteran provided new and material evidence in the form of VA treatment records for hearing loss dated in August 2008.  Because new and material evidence was received within one year from the September 2007 rating decision which denied service connection for left ear hearing loss, such submission kept the September 2007 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  In a January 2009 rating decision, however, the RO reopened the claim but continued the denial of service connection for left ear hearing loss.  

In October 2009, the Veteran filed a claim to open.  If a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  Here, the Veteran re-submitted the August 2008 audiogram and service treatment records.  This is evidence previously considered by prior rating decisions so while submitted within one-year of the January 2009 rating decision, the evidence does not constitute new and material evidence under 38 C.F.R. § 3.156(b) (2013).  Thus, the January 2009 rating decision became final in January 2010. 

In an April 2010 rating decision, the RO denied service connection for right ear hearing loss and "confirmed and continued" the denial of service connection for left ear hearing loss.  In May 2010, the Veteran filed a notice of disagreement (NOD) for right ear and left ear hearing loss.  The RO issued a statement of the case (SOC) in January 2012, and the Veteran filed a substantive appeal (via VA Form 9) in February 2012.  

Evidence added to the record since the time of the last final rating decision in January 2009 includes the Veteran's lay statements, December 2009 buddy lay statements, VA treatment records, and VA examination reports.  The Board finds that the Veteran's lay statements and buddy statements are cumulative and redundant of the evidence of record at the time of the last prior final denials.  The fact that the Veteran experienced episodes of hearing loss during service has already been substantiated.  The Board also finds that the August 2008 audiology exam is duplicative as this was evidence considered at the time of the January 2009 rating decision.  Lastly, the March 2010, June 2010, and September 2012 examination reports do not show that the Veteran has a hearing impairment for VA purposes.  Thus, there is no reasonable possibility that the reports can substantiate the claim, or reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  Accordingly, new and material evidence has not been received, and the claim is not reopened. 

Service Connection- Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including sensorineural hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods, as for instance the period described in 38 U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309, generally do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

The Veteran contends that he was treated for acoustic trauma in service in 1978 when a high-pressure hose blew, causing ear pain and decreased hearing.  

At this point, the Board notes that the Veteran had active duty service from October 1976 to November 1976 and May 1977 to June 2007.  The Veteran reported his service treatment records from the period of May 1977 to October 1984 were lost while assigned to the U.S.S. St. Louis.  However, the evidence of record includes the Veteran's October 1983, November 1986, April 1991, June 1993, September 1998, and June 2001 reenlistment medical examinations, which showed that his ears were normal.    

In a December 1993 service treatment record, the Veteran was admitted to the emergency room to treat complaints of left ear pain when he turns his head.  The Veteran denied tinnitus and had no complaints of dizziness.  The examiner diagnosed the Veteran with cerumen buildup.  

In an April 1998 service treatment record, the Veteran was noted to have "hearing loss of unknown etiology."  

In a March 2004 service treatment record, the Veteran complained that both ears were clogged and requested that they be flushed.  In January 2007, the Veteran was noted to have left ear hearing loss.  In a February 2007 report of medical history, the Veteran stated that his "left ear always ha[d] wax build up."  

Additionally, the Veteran's discharge certificate (DD 214) showed that his military occupation specialty (MOS) was that of a surface engineer or repairmen over seven years, ship's engineer officer for over one year, main propulsion assistant (steam) for over three years, ship's engineer officer for over two years, auxiliary machinery officer for over a year, damage control assistant for over two years, and main propulsion assistant (gas turbine) for two years.  

In June 2001, the Veteran underwent a VA audiological examination.  The Veteran denies a history of ear surgery or ear infections, but does note a time when excess cerumen had to be removed from his left ear.  The Veteran stated that hearing protection was not provided until the later years of his military career.  The accompanying audiological report indicated that his hearing was within normal limits in both ears and he had a 100 percent speech recognition ability in both ears.  The tympanometry was unremarkable.  

In March 2007, the Veteran underwent another VA audiological examination.  The Veteran denied a history of ear surgery, ear infection, or vertigo.  The Veteran also reported that he worked in engineering and propulsion plants and that hearing protection was used.  The Veteran denied significant non-military noise exposure.  A hearing examination revealed hearing within normal limits for both ears, except for a mild sensorineural loss at 3000 (35) and 6000 Hz in the left ear.  The speech recognition test revealed 100 percent recognition in both ears.  The Veteran's word recognition ability was excellent bilateral.  The tympanometry was unremarkable and the contralateral reflexes were present.  The examiner diagnosed normal hearing in the right ear and left ear, except mild sensorineural loss in the left ear at 3000 and 6000 Hz.  The examiner recommended periodic recheck of hearing regarding the slight asymmetric results.  

An August 2008 VA treatment record noted the Veteran's chief complaint of hearing loss, and that he reported a noticeable decrease in hearing in the left ear over the course of his military service and an extensive history of noise exposure.  The Veteran reported acoustic trauma in 1978 when a high-pressure hose blew causing ear pain and decreased hearing in one ear.  The Veteran reported that it was his right ear but he was not sure.  The symptoms had resolved.  There was no other trauma to the head or ears noted.  The diagnostic audiological evaluation showed mild to moderate asymmetric sensorineural hearing loss that was "consistent with nose exposure, although the [Veteran's] history does not support unilateral noise exposure."  Due to the asymmetric hearing loss, an MRI was recommended.  

The Veteran was examined by VA audiological services twice in March 2010, June 2010, and September 2012.  However, on each occasion, the audiologist indicated that the Veteran was unable or unwilling to provide reliable and valid hearing test results.  Regarding the initial March 10, 2010 VA audiological report, the audiologist (D.B.) noted that today's pure tone results were considered invalid.  The speech recognition testing and pure tone testing results were a poor match with ascending and descending methods of presentation yielding different results.  The word recognition scores were also invalid, although the audiologist noted the Veteran was able to correctly respond to the examiner's voice at normal conversation levels.  The audiologist concluded that the results were not valid for rating purposes.  

In a March 27, 2010 VA audiology examination, the audiologist (E.A.) indicated that the speech recognition scores were invalid because the Veteran would only repeat every other word despite "reinstructions."  The pure tone test was also noted to be of "questionable validity."  The examiner stated that "[n]ormal to near normal hearing is suspected but obtained results at today's exam are considered to be significantly exaggerated in light of present acoustic emissions."  The examiner concluded that due to the invalid responses of pure tone testing, the examination was not valid for rating purposes.  

When examined by VA in June 2010, the audiologist (V.V.) noted that the Veteran was tested by a graduate trainee (R.K.) under her supervision.  The audiologist noted that the pure tone results were deemed invalid due to excessive variability in responses when using an ascending/descending approach, and that the speech recognition testing resulted in "half-spondees" and the results were not in agreement with pure tone averages.  The Veteran was noted to disagree with the results.  

When examined by VA in September 2012, the audiologist (R.C.) indicated that the pure tone test results were of "questionable validity" because there were variability of 10-25 decibel (dB) noted using ascending and descending testing approach.  The audiologist stated that variability of responses should not exceed 5 dB.  There was also poor agreement between speech recognition threshold and pure tone averages.  The audiologist noted that word recognition ability was excellent in both ears at a presentation level of 55 dB, which would not be consistent with the best admitted threshold the Veteran was providing.  The audiologist concluded that it would be speculative to determine whether the inconsistencies of hearing thresholds during service are a result of impacted wax, temporary threshold shifts from noise, or lack of valid responses during testing.  The audiologist noted that the three previous audiometric examinations had all been deemed invalid due to inconsistencies in patient responses and today's examination also did not yield valid results, so it was not possible to know if hearing loss existed at this time.  The audiologist concluded that the examination results were not valid for rating purposes.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provide:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The mere fact that the Veteran experienced episodes of hearing loss during service is not enough; there must be chronic disability resulting from such injury.  Based on the evidence of record, there is no competent and credible evidence that the Veteran has a current hearing disability for VA purposes.  The March 2007 audiological examination revealed results that did not meet VA's definition of a hearing impairment.  The August 2008 audiological examination utilized the CID W-22 word list in the administration of the speech discrimination test which thereby rendered the entire examination invalid for evaluation purposes.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2013) (emphasis added).  The diagnostic findings on the March 2010, June 2010, and September 2012 VA audiological examinations conducted during the pendency of this appeal failed to show that the Veteran has a hearing disability for VA compensation purposes.  These opinions are supported by a rationale and are based on sound medical principles.  

The Board is under no further duty to seek out a medical opinion on this issue.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (providing that it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the procurable and assembled information prevents the rendering of such an opinion).  Entitlement to service-connected benefits is specifically limited to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current disability is shown in accordance with 38 C.F.R. § 3.385, a credible link to in-service events cannot be established.  In so finding, the Board notes that it considered the Veteran's lay assertions and his friends' lay observations concerning his hearing loss.  The Board, however, finds that the question regarding whether the Veteran has hearing loss for VA purposes is complex in nature requiring expertise in audiology and as such is not subject to lay observation.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence having not been received; the claim for service connection for left ear hearing loss is not reopened.

Service connection for right ear hearing loss is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


